DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3 – 20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 and 3 through 10 – line 1, delete “, withdrawn” to read (currently amended)
Election/Restrictions
Claim 11 is directed to an allowable process of making or using a product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the product, previously withdrawn from consideration as a result of a restriction requirement, claims 3 – 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 08, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated January 25, 2022 to claims 11 – 20 in regards to rejection of  Hatley (U.S. Patent No. 4,041,565) in view of Coffey (U.S. Patent No. 5,906,021)) are found to be persuasive and after further consideration, independent claim 11 is allowable. Further, claim 1 and, due to dependency, claims 3 – 10, have been amended to include allowable claim limitations of claims 11 and have been rejoined to the application. 
Although Hatley, in view of Coffey, generally a method for removing biofouling and a grooming brush with the limitations of the claims, Hatley, in view of Coffey, do not teach, suggest or make obvious a face sheet with a plurality of individual shroud elements, each individual shroud element is a solid flexible stud structure having a first length, a plurality of individual grooming elements having a second length, wherein each of said plurality of shroud elements form an array wherein the first length is less than  the second length, each of the plurality of shroud elements forming the array is separated from its adjacent shroud element such that a gap is formed between adjacent shroud elements, allowing fluid to pass between the shroud elements, each of the plurality of individual shroud elements is radially aligned with a corresponding individual grooming element forming grooming/shroud element pairs, wherein a quantity of individual shroud elements forming said plurality of individual shroud elements and a quantity of individual grooming elements forming said plurality of individual grooming elements are the same; wherein each of the plurality of individual shroud elements is radially aligned with a corresponding individual grooming element, forming grooming element-shroud element pairs; and wherein each individual shroud element of the plurality of individual shroud elements is disposed at a first angle relative to said brush hub first surface, and each individual grooming element of the plurality of individual grooming elements is disposed at a second angle relative to said brush hub first surface, said first angle being greater than said second angle, such that each of the plurality of individual shroud elements is in contact with and supports its corresponding individual grooming element when said grooming brush is pulled against a surface to be groomed causing said individual grooming elements distal ends to bend away from said grooming brush axis of rotation, with the additional elements of the claim as required by claim 11.
Further, Applicant has amended claim 1 to include allowable claim limitations of claim 11, therefore claims 3 – 10 and 12 – 20 are allowable as being dependents of allowed claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723